 8:19-cv-00486-RGK-PRSE Doc # 13 Filed: 04/15/20 Page 1 of 2 - Page ID # 446



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DAN M. LINER,

                    Petitioner,                              8:19CV486

       vs.
                                                MEMORANDUM AND ORDER
STATE OF NEBRASKA, SCOTT R.
FRAKES,        Director,    Nebraska
Correctional Services; and MICHELL
CAPPS, Warden, Nebraska State
Penitentiary;

                    Respondents.


      The Respondents filed a motion for summary judgment, Filing no. 9,
supported by a designation of the relevant state court records, Filing no. 10,
contending that the Petitioner missed the AEDPA (28 U.S.C. § 2244(d)) filing
deadline by at least 667 days. Petitioner although, given an opportunity to respond,
has not done so.

       I adopt the facts and reasoning set forth in the Respondents’ brief, Filing no.
11, as my own after independent investigation. I have also examined whether there
might be some lurking basis for additional statutory tolling or any basis for equitable
tolling. I found nothing. Therefore, 1



      1
        A petitioner cannot appeal an adverse ruling on his petition for writ of habeas
corpus under § 2254 unless he is granted a certificate of appealability. 28 U.S.C. §
2253(c)(1); 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b)(1). The standards for
certificates (1) where the district court reaches the merits or (2) where the district
court rules on procedural grounds are set forth in Slack v. McDaniel, 529 U.S. 473,
484-85 (2000). I have applied the appropriate standard and determined that
Petitioner is not entitled to a certificate of appealability.
 8:19-cv-00486-RGK-PRSE Doc # 13 Filed: 04/15/20 Page 2 of 2 - Page ID # 447



      IT IS ORDERED that the Motion for Summary Judgment, Filing no. 9, is
granted and this case is dismissed with prejudice. No certificate of appealability has
been or will be issued. A separate judgment will be issued.

      Dated this 15th day of April, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          2
